                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOJO BUSINESS CONSULTING, LLC,

      Plaintiff,                                  Case No. 19-cv-13575
                                                  Hon. Matthew F. Leitman
v.

REYAD SALAHALDEEN, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 8) AND (2)
GRANTING PLAINTIFF’S MOTION FOR SUBSTITUTED SERVICE AND
             EXTENSION OF SUMMONSES (ECF No. 9)

      Plaintiff JOJO Business Consulting, LLC (“JOJO”) filed this action on

December 4, 2019. (See Compl., ECF No. 1.)          The Summonses against all

Defendants – Reyad Salahaldeen, ARS Holdings International LLC (“ARS”), and

BioConfirm Laboratory USA LLC (“BioConfirm”) – were issued the next day on

December 5, 2019. (See Summonses, ECF Nos. 2–4.) Under Fed. R. Civ. P. 4(m),

the Summonses are set to expire 90 days after the Complaint was filed. On February

13, 2020, the Court issued an Order to Show Cause why the case should not be

dismissed for failure to prosecute (ECF No. 8).

      On February 18, 2020, JOJO filed a Motion for Substituted Service and

Extension of Summonses Against All Defendants (ECF No. 9). According to JOJO,

it has made every reasonable attempt to serve Defendants but has been unable to do

                                         1
so. (See id., PageID.58–63.) JOJO’s process server made five unsuccessful attempts

to serve Salahaldeen at his last-known address, which JOJO determined via a

LexisNexis search. (See id. ¶¶ 4–5, PageID.59–60.) JOJO’s process server also

attempted to serve Salahaldeen and ARS (whose sole member is Salahaldeen) at

ARS’s listed business location: 6755 Peachtree Industrial Blvd #150, Doraville,

Georgia 30360. (See id. ¶ 9, PageID.60.) The process server described the location

as “vacant.” (Id.) The process server was similarly unable to serve Mohamad

Mustafa, the registered agent for BioConfirm, at BioConfirm’s listed address (also

6755 Peachtree Industrial Blvd). (See id. ¶¶ 10–11, PageID.61.) JOJO therefore

requests (1) an Order for an Extension of the Summonses for a period of 90 days,

and (2) an Order for Substituted Service against all Defendants. (See id., PageID.66.)

      “Absent a showing of good cause to justify a failure of timely service, [Rule

4(m)] compels dismissal.” McDonald v. Mich. Dep’t of Corr., 431 F. App’x 373,

374 n.1 (6th Cir. 2011) (quoting Habib v. Gen. Motors Corp., 15 F.3d 72, 73 (6th

Cir. 1994)). “The plaintiff bears the burden of showing good cause for failure to

timely serve.” Harris v. City of Cleveland, 7 F. App’x 452, 456 (6th Cir. 2001). “The

determination of good cause is left to the sound discretion of the district court.” Id.

(quoting Habib, 15 F.3d at 73). “The defendant intentionally evad[ing] service of

process” is one example of good cause, Friedman v. Estate of Presser, 929 F.2d




                                          2
1151, 1157 (6th Cir. 1991), while the plaintiff’s “[i]nadvertence or half-hearted

efforts to serve do[es] not constitute good cause.” Harris, 7 F. App’x at 456.

      The Court agrees with JOJO that it has shown “good cause for the failure” to

timely serve Defendants. Fed. R. Civ. P. 4(m). JOJO’s inability to serve Defendants

is not due to inadvertence or half-hearted efforts. Rather, JOJO has made repeated,

good faith attempts to serve Defendants, and further attempts by its process server

are unlikely to succeed. Accordingly, the Court concludes that JOJO is entitled to

an extension of the Summonses.

      The Court will also grant JOJO’s request for substituted service on all

Defendants. A plaintiff may serve a defendant within a judicial district of the United

States by following “state law for serving a summons in an action brought in courts

of general jurisdiction in the state where the district court is located or where service

is made.” Fed. R. Civ. P. 4(e)(1). Salahaldeen is a citizen of North Carolina. (See

Am. Compl. ¶ 2, ECF No. 6, PageID.32.) North Carolina Rule 4(j1) of Civil

Procedure allows for service by publication on a “party that cannot with due

diligence be served by personal delivery, registered or certified mail, or by a

designated delivery service.” N.C. Gen. Stat. Ann. 1A-1, 4(j1).               ARS and

BioConfirm are Georgia limited liability companies. (See Am. Compl. ¶¶ 4–5, ECF

No. 6, PageID.33.) Georgia Rule 4(e) of Civil Procedure allows a plaintiff to serve

a Georgia limited liability company by delivery to the Georgia Secretary of State if,


                                           3
“for any reason,” a plaintiff cannot serve a Georgia limited liability company by

serving the company’s president, managing agent, or registered agent. See Ga. Code

Ann. § 9-11-4(e). For all the reasons above that the Court finds that JOJO had good

cause for its failure to timely serve Defendants, the Court also finds that JOJO has

attempted with due diligence to serve Defendants and is entitled to substituted

service under the applicable state laws.

      Accordingly, the Court hereby ORDERS that:

    The Order to Show Cause (ECF No. 8) is VACATED;

    Plaintiff’s Motion for an Extension of Summonses is GRANTED. The

      Summonses are hereby EXTENDED for a period of 90 DAYS after the date

      of this Order; and

    Plaintiff’s request for substituted service against Defendants is GRANTED

      as follows:

         o Defendant Reyad Salahaldeen may be served by publication pursuant

             to N.C. Gen. Stat. Ann. 1A-1, 4(j1);

         o Defendant ARS Holdings International LLC may be served by delivery

             to the Georgia Secretary of State pursuant to Ga. Code Ann. § 9-11-

             4(e); and




                                           4
         o Defendant BioConfirm Laboratory USA LLC may be served by

            delivery to the Georgia Secretary of State pursuant to Ga. Code Ann.

            § 9-11-4(e).

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 4, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 4, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       5
